Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/329,173 filed on
May 25, 2021.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claims 1-20 are currently pending.

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough search of prior art (see Search Results, Notice of References Cited) failed to result in finding prior arts that, alone or in combination, could be used to disclose the limitations of limitations of independent claim 1.
The following is an examiner’s statement of reasons for allowance:
As evidenced by Search Results and Notice of References Cited, the search failed to result in finding a prior art that could be used to disclose the following limitations of independent claim 1:
“provide a notification of a collation result between the inspection image included in each of the captured images, and a collation image of which pattern changes depending on the irradiation direction of the light, according to a similarity between a plurality of registered images obtained by capturing in advance the collation image while changing the irradiation direction of the light to be emitted to the collation image, and the inspection image, after adjusting a positional relationship between a camera, a light source, and an image to be identical to a positional relationship between a camera that captures the inspection image at a time of capturing the inspection image, a light source that irradiates the inspection image with light, and the inspection image.”
Claims 2-20 depend, directly or indirectly, from claim 1 and are, therefore, in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Nakasuji et al., US 7,829,871 B2, discloses sheet beam-type testing apparatus. 
Wedi etal., US 2011/0305388 A1, discloses image processing method and device.
Onishi, WO 2017/119250 A1, discloses flaw detection device and system.
Chen et al., US 2017/0118384 A1, discloses adaptive lighting device for optical inspection.
Callegari et al., US 2016/0300107 A1, discloses image analysis for authentication of a product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485